DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 6/21/19.
3.    Claims 1 – 27 has been cancelled. Claims 28 - 47 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 28 – 31, 33, 35 – 38, 40, 42 – 45 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crawford (US 20060068879) in view of Morrow (US 20060287098).
6.	Regarding claims 28, 35 and 42, Crawford discloses a configurable gaming table (i.e. the electronic poker table described in the abstract) comprising (abstract and paragraph 120): 
a configurable game display device (i.e. the combination of part 24 and 26) defining a playing surface (FIG. 3 and paragraphs 36, 119 and 120); 
a data acquisition device (i.e. the combination of part 34 and 52) collecting gaming transaction information (i.e. data and player tracking) (paragraphs 47 and 49 and FIG. 4 and 5); 
a network interface (i.e. a Ethernet network interface ) transmitting the gaming transaction information to a remote server (i.e. One or more servers 50) and receiving a configuration command (i.e. a configuration command that changes game parameters, such as the permitted wagers, the game being played) (paragraphs 47, 49, 119 and 120); 
a processor (i.e. a processor of one or more servers 50) configured to execute instructions stored in a memory (i.e. a memory of one or more servers 50), which when executed, cause the processor to at least (paragraphs 47, 119 and 120): 
control the game display device to change from a first game to a second game command (i.e. to change the game being played) in response to the configuration command (i.e. the configuration command (s) described in paragraph 119 and 120) (paragraphs 36, 47, 119 and 120).
Crawford fails to explicitly disclose the following limitations:
“a network interface transmitting the gaming transaction information to a remote server and receiving a configuration command” in response
“generating, by the processor, a configuration command for the at least one configurable gaming table” based upon the gaming transaction information
Morrow teaches:
a network interface (i.e. a network interface associated with the server described in the paragraph 10) transmitting the gaming transaction information (i.e. the 
generating, by the processor, a configuration command (i.e. a configuration command regarding yield management parameters/minimum bet and the like described in paragraph 124) for the at least one configurable gaming system (i.e. configurable gaming table described by Crawford) based upon the gaming transaction information (i.e. the gaming transaction information of a particular carousel is being heavily played) (paragraphs 10 and 124)
Therefore, one ordinary skilled in the art at the time of the invention would have modified Crawford in view of Morrow to include the aforementioned method in order to both increase operator profitability and optimize player satisfaction (as described by Morrow, paragraph 128).
Regarding claims 35 and 42, Crawford also discloses receiving, by a processor of a server system (i.e. a processor of one or more servers 50) and from at least one configurable gaming table, gaming transaction information (i.e. data and player tracking) (abstract and paragraphs 47 and 49).
7.	Regarding claims 29, 36 and 43, Crawford also discloses the gaming transaction information includes at least one of player wager information (i.e. player wager information described in paragraph 115) (paragraphs 47, 49 and 115).

9.	Regarding claims 31, 38 and 45, Morrow also teaches wherein the configuration command to change the game display device from the first game to the second game is generated by the remote server in response to a determination, by the remote server, that another configurable gaming system (i.e. gaming table) displaying the second game is more efficient (i.e. increase operator profitability as described in paragraph 128, hence a more efficient way for the operator to make a profit) than the configurable gaming system (i.e. gaming table) displaying the first game (paragraphs 10, 124 and 128).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified Crawford in view of Morrow to include the aforementioned method in order to both increase operator profitability and optimize player satisfaction (as described by Morrow, paragraph 128).
10. 	Regarding claims 33, 40 and 47, Crawford also discloses receiving, the data acquisition device is further configured to receive a dealer selection of one game from a menu of games (i.e. the dealer/operator selecting a blackjack game from a plurality of game as described in paragraphs 119, 120 and 154), and wherein the instructions, when executed, further cause the processor to control the game display device to display the dealer selected game (paragraphs 47, 49, 119, 120 and 154).  

11.	Claims 32, 39 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crawford (US 20060068879) in view of Morrow (US 20060287098) and further in view Okuda (US 20020022518).
12.	 Regarding claims 32, 39 and 46, the combination of Crawford and Morrow teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
a sensor for identifying a player at a player position of the configurable gaming table, wherein the instructions, when executed, further cause the processor to change the configurable gaming table at the player position in response to identifying the player at the player position.  
Okuda teaches a sensor (i.e. a device that detect player’s head position as described in paragraph 5) for identifying a player at a player position of the configurable gaming system (i.e. gaming table), wherein the instructions, when executed, further cause the processor to change the configurable gaming table at the player position in response to identifying the player at the player position (abstract and paragraph 5).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Crawford and Morrow in view of Okuda to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing a configurable gaming system based on player position).
13.	Claims 34 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crawford (US 20060068879) in view of Morrow (US 20060287098) and further in view Sitrick (US 20050075155).
14.	 Regarding claims 34 and 41, the combination of Crawford and Morrow teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the instructions, when executed, further cause the processor to control the game display device to display an advertisement during the change from the first game to the second game.
Okuda teaches the instructions, when executed, further cause the processor to control the game display device to display an advertisement in between two gaming sections/segments (i.e. during the change from the first game to the second game) (paragraphs 16 and 33).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Crawford and Morrow in view of Okuda to include the aforementioned method in order to achieve the predictable result of enhanced revenue for a gaming system/gaming establishment (i.e. by including advertisements in the gaming system/gaming establishment). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715